Judgment, Supreme Court, New York County (William A. Wetzel, J.), entered August 24, 2006, dismissing this CPLR article 78 proceeding to challenge petitioner’s termination from her teaching position, unanimously affirmed, without costs.
Supreme Court’s time-bar determination was correct. Petitioner concedes that once a claim accrues, a grievance does not toll the statutory limitation period. She does not argue that the November 2005 grievance extended her original accrual date, nor does she challenge the grievance determination as such. She has not shown that the 2005 grievance was a “fresh and new redetermination” (Matter of Corbisiero v New York State Tax Commn., 82 AD2d 990, 990 [1981], affd 56 NY2d 680 [1982]) of the termination issue. Petitioner’s argument that dismissal is warranted by respondent’s default on the petition is raised for the first time on appeal, and we decline to consider it. Were we to do so, we would reject it. Concur—Mazzarelli, J.P., Marlow, Sullivan, Gonzalez and McGuire, JJ.